Motion by respondent to dismiss appeal denied on condition that appellant argue or submit the appeal at the November Term, beginning October 31, 1960. The appeal is ordered to be placed on the calendar for said term. Respondent is directed within three days after entry of the order hereon, to furnish to appellant’s attorneys a copy of landlord’s Exhibit No. 4, so that same may be included and printed in the record on appeal. The record and appellant’s brief must be served and filed on or before October 20, 1960. Motion by appellant to dispense with printing of landlord’s Exhibits Nos. 1, 2 and 5 granted, on condition that five typewritten or photostat copies thereof be handed up upon the argument or submission of the appeal. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.